Exhibit 10.12

 

HONEYWELL INTERNATIONAL INC.

Severance Plan for Corporate Staff Employees

(Involuntary Termination Following a Change in Control)

 

Amended and Restated

Effective as of

January 1, 2014

 



HONEYWELL INTERNATIONAL INC.

SEVERANCE PLAN FOR CORPORATE STAFF EMPLOYEES

(Involuntary Termination Following a Change in Control)

 

1. History and Purpose

 

This plan constitutes the amendment and restatement, as of January 1, 2014, of
the Severance Plan for Corporate Staff Employees (Involuntary Termination
following a Change in Control) (the “Plan”) established by Honeywell
International Inc. (formerly AlliedSignal Inc.) as of February 6, 1988, and
amended and restated effective October 21, 1988, April 1, 1999, October 24,
2000, December 20, 2001 and January 1, 2009.

 

The purpose of the Plan is to provide severance benefits to Plan Participants in
the event of the Involuntary Termination of their employment following a Change
in Control.

 

2. Definitions

 

As used throughout the Plan, the following terms shall have the following
meanings, unless otherwise clearly or necessarily indicated by context:

 

2.1 Affiliated Company or Affiliated Companies – means any company that is
consolidated with Honeywell for federal income tax purposes.

 

2.2 Annual Incentive Compensation – means the product of (a) times (b), where
(a) is a Participant’s target award level under the Honeywell International Inc.
Incentive Compensation Plan for Executive Employees, or any successor plan, for
the most recent incentive period ended prior to the Change in Control, and (b)
is Base Salary. Long-term performance incentive awards shall not be considered
in determining Annual Incentive Compensation.

 

2.3 Base Salary – means the annual base salary, exclusive of bonus, incentive or
other extra compensation, being paid to a Participant at the time of an
Involuntary Termination, but in no event less than the annual base salary being
paid to the Participant on the day prior to a Change in Control.

 

2.4 Board of Directors – means the Board of Directors of Honeywell.

 

2.5 Change in Control – is deemed to occur at the time (a) any one person, or
more than one person acting as a group (as defined under U.S. Department of
Treasury Regulation (“Treasury Regulation”) § 1.409A-3(i)(5)(v)(B)) acquires
ownership of the stock of Honeywell, together with the stock of Honeywell held
by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of Honeywell; or (b) any one
person, or more than one person acting as a group (as defined under Treasury
Regulation § 1.409A-3(i)(5)(v)(B)) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) ownership of the stock of Honeywell possessing 30 percent or more of
the total voting power of the stock of Honeywell; or (c) a majority of members
of the Board of Directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board of Directors before the date of the

-2-



appointment or election; or (d) any one person, or more than one person acting
as a group (as defined in Treasury Regulation § 1.409A-3(i)(5)(v)(B)) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from Honeywell and its
Affiliated Companies that have a total gross fair market value equal to or more
than 40 percent of the total gross fair market value of all of the assets of
Honeywell and its Affiliated Companies immediately before such acquisition or
acquisitions. For purposes of clause (d), gross fair market value means the
value of the assets of Honeywell and its Affiliated Companies, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets. The foregoing clauses (a) through (d) shall be
interpreted in a manner that is consistent with the Treasury Regulations
promulgated pursuant to Section 409A of the Code so that all, and only, such
transactions or events that could qualify as a “change in control event” within
the meaning of Treasury Regulation § 1.409A-3(i)(5)(i) will be deemed to be a
Change in Control for purposes of this Plan.

 

2.6 Code – means the Internal Revenue Code of 1986, as amended from time to
time, together with the applicable final regulations issued thereunder.

 

2.7 Corporate Staff Employee – means a salaried or non-union hourly employee of
Honeywell employed in the United States and who, during a Potential Change In
Control Period (as defined in Section 4.5 below) and/or at the time of a Change
in Control, (1) is not deployed primarily (i) in support of an operating
business of Honeywell, or (ii) in Honeywell’s shared services organization or
any successor organization, and (2)(i) has a reporting relationship, prior to a
Change in Control, either direct or through one or more other employees, to one
of Honeywell’s Senior Vice Presidents, or (ii) reported, prior or subsequent to
a Change in Control, directly to the Chief Executive Officer of Honeywell. The
Plan Administrator’s final determination as to whether an employee satisfies the
definition of Corporate Staff Employee shall be deemed to be conclusive and
binding. Notwithstanding any other provision of the Plan to the contrary, any
individual who would have first satisfied the definition of Corporate Staff
Employee after December 31, 2007 shall not be considered a Corporate Staff
Employee.

 

2.8 Direct Report Officer – means an individual who is designated as an officer
of Honeywell by the Board of Directors, and who is in a direct reporting
relationship to Honeywell’s Chief Executive Officer.

 

2.9 Employer – means the entity that employs the Participant, whether it be
Honeywell or an Affiliated Company.

 

2.10 Executive Level Employee – means a position designated as such in the
employment records of an Employer. For purposes of this Plan, Executive Level
Employee includes Direct Report Officers and Non-Direct Report Officers.

 

2.11 ERISA – means the Employee Retirement Income Security Act of 1974, as
amended from time to time, together with the applicable regulations issued
thereunder.

 

2.12 Good Reason – means, without the Participant’s consent, (a) a material
reduction in the Participant’s Pay in effect immediately prior to the Change in
Control (other than a reduction that is generally applicable to all salaried and
non-union hourly employees of Honeywell); (b) the

-3-



permanent elimination of the Participant’s position, not including a transfer
pursuant to the sale of a facility or line of business, provided the Participant
is offered substantially comparable employment with the successor employer; (c)
in the case of a Participant who is an Executive Level Employee, a material
adverse change to the Participant’s position, function, responsibilities or
reporting level, or in the standard of performance required of the Participant,
as determined immediately prior to a Change in Control; (d) a material change in
the geographic location at which the Participant must perform his or her
services from the location the Participant was required to perform such services
immediately prior to a Change in Control; or (e) an action by Honeywell that
under applicable law constitutes constructive discharge. Notwithstanding the
foregoing, Good Reason shall not be deemed to have occurred unless the
Participant provides written notice to Honeywell identifying the event or
omission constituting the reason for a Good Reason termination within ninety
(90) days following the first occurrence of such event or omission. Within
thirty (30) days after such notice has been provided to Honeywell, Honeywell
shall have the opportunity, but shall have no obligation, to cure such event or
conditions that give rise to a Good Reason termination. If Honeywell fails to
cure the events or conditions giving rise to a Participant’s Good Reason
termination by the end of the thirty (30) day cure period, the Participant’s
employment shall be terminated effective as of the expiration of such thirty
(30) day cure period unless the Participant has withdrawn such Good Reason
termination notice.

 

2.13 Gross Cause – means (i) a fraud committed against Honeywell, (ii) the
misappropriation of Honeywell property, (iii) intentional misconduct that is
damaging to Honeywell’s property or business, or (iv) the commission of a
felony.

 

2.14 Honeywell – means Honeywell International Inc., a Delaware corporation, and
any successors thereto.

 

2.15 Involuntary Termination – means (a) a termination, initiated by an
Employer, of the Participant’s employment during the Protected Period, other
than upon mandatory retirement in compliance with applicable law, or for Gross
Cause; or (b) a termination of employment initiated by a Participant during the
Protected Period for Good Reason. In evaluating whether a Participant has
incurred an Involuntary Termination pursuant to subsection (b) above, the Plan
Administrator shall consider the specific facts and circumstances of each
Participant’s claim.

 

2.16 Non-Direct Report Officer – means an individual who is designated as an
officer of Honeywell by the Board of Directors, but who is not in a direct
reporting relationship to Honeywell’s Chief Executive Officer.

 

2.17 Other Plan(s) – means any other plan, arrangement, program (including any
statutory or other governmental entitlement (including entitlements under
foreign law)) or separate agreement (whether formal or informal, written or
unwritten), that provides termination, redundancy or similar type benefits.

 

2.18 Participant – means (a) a Corporate Staff Employee, and (b) such other key
management personnel, and their direct reports, who (i) have corporate-wide
responsibilities, (ii) hold positions likely to be eliminated upon a Change in
Control, and (iii) are designated as Participants by the Chief Executive Officer
of Honeywell, in his sole discretion, based on the relevant facts and
circumstances at any time prior to a Change in Control.

-4-



2.19 Pay – means Base Salary and, as to a Participant who is an Executive Level
Employee, Annual Incentive Compensation.

 

2.20 Plan – means the Honeywell International Inc. Severance Plan for Corporate
Staff Employees (Involuntary Termination Following a Change in Control).

 

2.21 Plan Administrator – means the person or entity identified in Section 5.1
to administer the terms and conditions of the Plan.

 

2.22 Plan Sponsor – means Honeywell.

 

2.23 Postponement Period – means for a Specified Employee, the period of six
months after the Specified Employee’s last day of active employment with
Honeywell (or such other period as may be required by Section 409A of the Code)
during which deferred compensation may not be paid to the Specified Employee
under Section 409A of the Code.

 

2.24 Potential Change in Control – means when (a) Honeywell enters into an
agreement, the consummation of which would result in the occurrence of a Change
in Control; (b) Honeywell or any person or group publicly announces an intention
to take, or to consider taking, actions which, if consummated, would constitute
a Change in Control; (c) any person or group (other than Honeywell, any
Affiliated Company or any savings, pension or other benefit plan for the benefit
of employees of Honeywell or its Affiliated Companies) becomes the beneficial
owner, directly or indirectly, of securities of Honeywell representing 15% or
more of the total fair market value or total voting power of the stock of
Honeywell (not including in the securities beneficially owned by such person or
group any securities acquired directly from Honeywell or its Affiliated
Companies); or (d) the Board of Directors adopts a resolution to the effect
that, for purposes of the Plan, events that could result in a Change in Control
are likely to occur.

 

2.25 Potential Change in Control Period – means a period commencing when a
Potential Change in Control has been triggered, and continuing until the earlier
of (a) the occurrence of a Change in Control, or (b) the adoption by the Board
of Directors of a resolution stating that, for purposes of the Plan, the
Potential Change in Control Period has expired.

 

2.26 Potential Participant – means an employee who would satisfy the definition
of Participant if a Change in Control had occurred at the beginning of the
Potential Change in Control Period.

 

2.27 Protected Period – means, with respect to each Participant, the period
beginning on the date of a Change in Control that occurs after he or she becomes
a Participant and ending at the expiration of twenty-four (24) months following
such Change in Control.

 

2.28 Officers’ Severance Plan – means the Honeywell International Inc. Severance
Plan for Designated Officers, or the successor plan thereto.

 

2.29 Service – means a Participant’s aggregate tenure with Honeywell or an
Affiliated Company, as modified in accordance with Honeywell’s corporate service
crediting policies.

-5-



2.30 Severance Pay Period – means the applicable severance period specified in
Schedule A attached hereto.

 

2.31 Specified Employee – means a Participant who, at any time during the twelve
(12) month period ending on the “identification date,” is a “specified employee”
under Section 409A of the Code. The determination of the “identification date”
and of “specified employees” shall be made by Honeywell’s Senior Vice President
and General Counsel, or his or her delegee, in accordance with the provisions of
Sections 416(i) and 409A of the Code.

 

3 Participation

 

The benefits provided under the Plan are limited solely to Participants.

 

4 Eligibility for and Continuation of Pay, Benefits and Pension Service

 

4.1 Eligibility for Pay, Benefit and Pension Service Continuation

 

In the event of a Participant’s Involuntary Termination during the Protected
Period, Pay, benefits and pension service continuation shall be provided to the
Participant by Honeywell in accordance with Sections 4.2 through 4.5 below.

 

4.2 Pay, Benefit and Pension Service Continuation

 

(a) Pay Continuation – A Participant shall receive Base Salary continuation
during the Severance Pay Period. Such Base Salary shall be paid in installments
in accordance with his or her normal payroll period. In addition, Participants
who are Executive Level Employees shall receive Annual Incentive Compensation,
paid pro-rata during the Severance Pay Period in accordance with the
Participant’s normal payroll period, unless delayed pursuant to Section 14
below.

 

(b) Benefits Continuation – For the duration of the Severance Pay Period, a
Participant shall be entitled to the following employee benefits:

 

(i) Health Coverage. Basic and contributory medical coverage (including coverage
for spouses and qualified dependents if covered on the date of Involuntary
Termination) (“Health Plan Coverage”), at the active employee coverage level and
prevailing active employee contribution rate, if any; provided, however, that
(1) such level of Health Plan Coverage need not exceed the level of Health Plan
Coverage in effect on the date of the Participant’s Involuntary Termination; and
(2) such continuation of Health Plan Coverage will cease on the earlier of (i)
the first month in which the Participant fails to pay to Honeywell the
prevailing active employee contribution rate, or (ii) the last day of the month
in which the Severance Pay Period ends. Notwithstanding the foregoing, the
Health Plan Coverage to be provided hereunder need only be consistent with the
coverage provided to similarly situated active employees of Honeywell.

 

(ii) Life Insurance. Basic and contributory life insurance (including for
spouses and qualified dependents if covered on the date of Involuntary
Termination) (“Life Insurance Coverage”), at the active employee coverage level
and prevailing active employee contribution rates, if any; provided, however,
(1) that such level of Life Insurance Coverage shall not exceed the level of

-6-



Life Insurance Coverage in effect on the date of the Participant’s Involuntary
Termination; and (2) that such continuation of Life Insurance Coverage will
cease on the earlier of (i) the first month in which the Participant fails to
pay to Honeywell the prevailing active employee contribution rate, or (ii) the
end of the Severance Pay Period.

 

(c) Pension Service Continuation – Participants entitled to benefits under the
Plan shall become 100% vested in their defined benefit pension plan benefits
(all defined benefit plans, whether qualified or non-qualified, in which a
Participant has accrued a benefit are collectively referred to as the “DB
Plans”). During their Severance Pay Period, Participants shall continue to be
credited with additional age and service credit for purposes of benefit accrual
(up to a maximum of twelve (12) months of a Participant’s Severance Pay Period),
vesting and eligibility under the DB Plans in which they participate. At the end
of a Participant’s Severance Pay Period, Participants shall immediately be
credited with three (3) years of age and service, respectively, for purposes of
benefit accruals, vesting and eligibility under the DB Plans. The normal policy
for qualifying bridge leaves of absence, as reflected in the applicable DB
Plans, shall remain applicable thereafter.

 

4.3 Benefit Limitations

 

Subject to Section 15.3, to avoid the duplication of benefits, the benefits
under this Plan shall be offset and reduced by the amount of any benefits
provided under any Other Plan. Notwithstanding any provision of the Plan to the
contrary, for any Participant who is a U.S. taxpayer subject to the requirements
of Section 409A of the Code, the time and form of payment of any amounts payable
under this Plan, as well as any amounts payable under any Other Plans in which
the Participant may participate, shall be determined in accordance with the
terms of such Other Plans and not this Plan, subject to and consistent with the
requirements of Section 409A of the Code.

 

4.4 Incentive Compensation During Vacation

 

In the event of a Participant’s Involuntary Termination during the Protected
Period, the Participant shall be paid an additional amount with respect to any
unused vacation time (not including any “grandfathered” transitional vacation
credited to a Participant) (“Vacation Period”), equal to the product of (a) such
Participant’s Annual Incentive Compensation, and (b) a fraction, the numerator
of which is the sum of the number of days in the Participant’s Vacation Period,
and the denominator of which is three hundred sixty-five (365). Any amounts
payable pursuant to this Section 4.4 shall be paid to the Participant within
sixty (60) days of the Involuntary Termination, unless delay is required
pursuant to Section 14.

 

4.5 Potential Change in Control

 

In the event a Potential Participant is involuntarily terminated by Honeywell
(a) during a Potential Change in Control Period, and (b) under circumstances
described in Section 2.15(a) that are related to the Potential Change in
Control, the Plan Administrator may, in his sole and absolute discretion,
determine that following the consummation of the Change in Control to which the
Potential Change in Control relates, severance benefits payable to such
Potential Participant under any Other Plans shall be supplemented by some or all
of the benefits (payable in such form as the Plan Administrator shall determine)
that would have been provided under the Plan to such Potential Participant had a
Change in Control occurred immediately prior to his or her involuntary
termination.

-7-



5 Administration

 

5.1 Plan Administrator

 

Prior to the occurrence of a Change in Control, Honeywell’s Senior Vice
President-Human Resources and Communications (“SVPHR”), or his delegee, shall be
the Plan Administrator within the meaning of Section 3(16)(A) of ERISA, and the
named fiduciary within the meaning of Section 402 of ERISA. During a Potential
Change in Control Period, Honeywell’s SVPHR shall appoint a person independent
of Honeywell or persons operating under its control or on its behalf to be the
new Plan Administrator, effective upon the occurrence of a Change in Control,
and the SVPHR shall immediately provide to the new Plan Administrator such
information with respect to each Participant as shall be necessary to enable the
new Plan Administrator to determine the amount of any benefit that is then or
may thereafter become payable to such Participant. Honeywell shall pay the new
Plan Administrator reasonable compensation for services rendered and shall
reimburse such new Plan Administrator for all reasonable expenses incurred in
discharging his duties hereunder.

 

5.2 Powers and Duties of Plan Administrator

 

Except as otherwise provided in this Section, the Plan Administrator shall have
the full discretionary power and authority to (a) determine the amount and
timing of any benefit payable under the Plan, in accordance with the
requirements of Section 409A of the Code, (b) construe and interpret the Plan
(including, without limitation, supplying omissions from, correcting
deficiencies in, or resolving inconsistencies or ambiguities in, the language of
the Plan), (c) determine all questions of fact arising under the Plan, including
questions as to eligibility for and the amount of benefits, (d) establish such
rules and regulations (consistent with the terms of the Plan) as it deems
necessary or appropriate for administration of the Plan, (e) delegate
responsibilities to others to assist it in administering the Plan, and (f)
perform all other acts it believes reasonable and proper in connection with the
administration of the Plan. The Plan Administrator shall be entitled to rely on
Honeywell’s records in determining any Participant’s entitlement to, and the
amount of, benefits payable under the Plan.

 

5.3 Benefit Claims and Appeals

 

The Plan’s benefit claims and appeals procedures shall be as follows:

 

(a) Any request or claim for Plan benefits shall be deemed to be filed when a
written request is made by the claimant or the claimant’s authorized
representative that is reasonably calculated to bring the claim to the attention
of the Plan Administrator.

 

(b) The Plan Administrator, or his designee, shall respond, in writing, to any
claimant’s claim for benefits under the Plan. Such response shall be provided
within ninety (90) days of its receipt by the Plan Administrator or, if special
circumstances require and the claimant is so notified, in writing, before the
expiration of the initial ninety (90) - day period, within one hundred eighty
(180) days of its receipt by the Plan Administrator. If the extension is
necessary because the claimant has failed to submit the information necessary to
decide the claim, the Plan Administrator’s period for responding to such claim
shall be tolled until the date that the claimant responds to the

-8-



request for additional information. The response shall be written in a manner
calculated to be understood by the claimant and shall, in the case of an adverse
benefit determination:

 

(i) set forth the specific reasons for the adverse benefit determination;

 

(ii) contain specific references to Plan provisions relative to the adverse
benefit determination;

 

(iii) describe any material and information, if any, necessary for the claim for
benefits to be perfected, and an explanation of why such material or information
is necessary; and

 

(iv) advise the claimant that any appeal of an adverse benefit determination
must be made, in writing, to the Plan Administrator within sixty (60) days after
receipt of such adverse benefit determination, and must set forth the facts upon
which the appeal is based.

 

(c) If the claimant fails to appeal the Plan Administrator’s adverse benefit
determination, in writing, within sixty (60) days after its receipt by the
claimant (or within sixty (60) days after a deemed denial of the claim), the
Plan Administrator’s determination shall become final and conclusive.

 

(d) If the claimant appeals the Plan Administrator’s adverse benefit
determination in a timely fashion, the Plan Administrator shall re-examine all
issues relevant to the original denial of benefits. Any such claimant or his or
her duly authorized representative may review any pertinent documents and
records, including documents and records that were relied upon in making the
benefit determination, documents submitted, considered or generated in the
course of making the benefit determination (even if such documents were not
relied upon in making the benefit determination), and documents that demonstrate
compliance, in making the benefit determination, with the Plan’s required
administrative processes and safeguards. In addition, the claimant or his duly
authorized representative may submit, in writing, any documents, records,
comments or other information relating to such claim for benefits. In the course
of his review, the Plan Administrator shall take into account all comments,
documents, records and other information submitted by the claimant or his duly
authorized representative relating to such claim, regardless of whether it was
submitted or considered as part of the initial benefit determination.

 

(e) The Plan Administrator shall advise the claimant and such claimant’s
representative, in writing, of its decision within sixty (60) days of receipt of
the written appeal, unless special circumstances require an extension of such
sixty (60) - day period for not more than an additional sixty (60) days. Where
such extension is necessary, the claimant shall be given written notice of the
delay before the expiration of the initial sixty (60) - day period, which notice
shall set forth the reasons for the delay and the date the Plan Administrator
expects to render its decision. In the event of an adverse benefit determination
on appeal, the Plan Administrator shall advise the claimant, in a manner
calculated to be understood by the claimant, of (i) the specific reasons for the
adverse benefit determination, and (ii) the specific Plan provisions on which
the adverse benefit determination was based. The Plan Administrator’s written
notice will advise the claimant of his or her right to receive, upon request and
free of charge, copies of all documents, records and other information relevant
to such claim.

-9-



(f) In the event of an adverse benefit determination after the Plan
Administrator’s review, the claimant’s sole remedy shall be to file an action in
court.

 

The Plan’s claims procedures do not create any independent rights to Plan
benefits. A current or former Participant who files a claim for Plan benefits
must satisfy all Plan requirements.

 

5.4 Prior Determination

 

A Participant wishing to terminate employment for Good Reason may file a request
for a prior determination as to whether his or her termination would satisfy the
conditions of Section 2.15(b) based upon the individual facts and circumstances
at the time of such request. Such request for a prior determination shall be
made in the same manner as a request for benefits in accordance with the
procedures described in Section 5.3. A Participant filing a request under this
Section 5.4 shall not be required to terminate employment with Honeywell as a
prerequisite to filing such request. However, if a Participant does not resign
from Honeywell within thirty (30) days after a favorable determination
hereunder, such Participant may not thereafter rely on such favorable
determination for purposes of determining whether a subsequent resignation
satisfies the requirements of Section 2.15(b). If a claim or appeal under this
Section 5.4 is pending at the expiration of the Protected Period, or if a claim
is made after the Protected Period relating to events or circumstances occurring
during the Protected Period, the Participant shall nevertheless be entitled to
benefits under the Plan if the Plan Administrator ultimately determines that the
facts and circumstances presented to the Plan Administrator would have
constituted an Involuntary Termination under Section 2.15(b), provided such
Participant resigns from Honeywell within ten (10) days of the receipt of such
determination. In the event of an adverse determination hereunder, the
submission of a previous request for prior determination under this Section 5.4
shall not preclude a subsequent request made in good faith, provided that any
subsequent request is based on facts and circumstances that are substantially
different from those existing at the time of any prior request.

 

5.5 Indemnification

 

To the extent permitted by law, Honeywell shall indemnify the Plan Administrator
from all claims for liability, loss, or damage (including payment of expenses in
connection with defense against such claims) arising from any act or failure to
act in connection with the Plan.

 

6 Unfunded Obligation

 

All benefits payable under this Plan shall constitute an unfunded obligation of
Honeywell. Payments shall be made, as due, from the general funds of Honeywell.
This Plan shall constitute an unsecured promise by Honeywell to pay severance
benefits to participants to the extent provided herein.

-10-



7 Inalienability of Benefits

 

No Participant shall have the power to transfer, assign, anticipate, mortgage or
otherwise encumber any rights or any amounts payable under this Plan; nor shall
any such rights or amounts payable under this Plan be subject to seizure,
attachment, execution, garnishment or other legal or equitable process, or for
the payment of any debts, judgments, alimony, or separate maintenance, or be
transferable by operation of law in the event of bankruptcy, insolvency, or
otherwise; provided, however, if a Participant dies before all cash benefits
under the Plan have been paid, the balance of such benefits shall be paid to the
Participant’s estate in a lump sum within sixty (60) days following the
Participant’s death.. In the event a person who is receiving, or is entitled to
receive, benefits under the Plan attempts to assign, transfer or dispose of such
right, or if an attempt is made to subject such right to such process, such
assignment, transfer or disposition shall be null and void.

 

8 Withholding

 

Honeywell shall have the right to withhold any taxes required to be withheld
with respect to any payments due under this Plan. Each Participant, however,
shall be responsible for the payment of all individual tax liabilities relating
to any such benefits.

 

9 Amendment or Termination

 

9.1 Plan Amendments

 

The Board of Directors reserves the right to amend the Plan from time to time
prior to a Change in Control. However, no amendment shall reduce any benefit
being paid or then payable to a Participant. This Plan may not be amended or
terminated after a Change in Control; provided, however, the Plan may be amended
if the purpose of the amendment is to increase benefits hereunder or to comply
with Section 409A of the Code.

 

9.2 Plan Termination

 

The Board of Directors reserves the right to terminate the Plan. However, such
termination shall not adversely affect the rights of persons who were
Participants as of the date of such termination.

 

10 Plan Not a Contract of Employment

 

Nothing contained in this Plan shall give an employee the right to be retained
in the employment of Honeywell. This Plan is not a contract of employment
between Honeywell and any employee.

 

11 Action By Honeywell

 

Unless expressly indicated to the contrary herein, any action required to be
taken by Honeywell may be taken by action of its Board of Directors or by any
appropriate officer or officers traditionally responsible for such determination
or actions, or such other individual or individuals as may be designated by the
Board of Directors or any such officer.

-11-



12 Governing Law

 

The Plan is an employee welfare benefit plan within the meaning of Section 3(1)
of ERISA, and will be construed in accordance with the provisions of ERISA and
the laws of the State of New Jersey.

 

13 Severability

 

If any provision of this Plan shall be held illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts of this Plan,
but this Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.

 

14. Code Section 409A

 

Notwithstanding the other provisions hereof, this Plan is intended to comply
with the requirements of Section 409A of the Code, to the extent applicable, and
this Plan shall be interpreted to avoid any penalty sanctions under Section 409A
of the Code. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to comply with Section 409A of the Code and,
if necessary, any such provision shall be deemed amended to comply with Section
409A of the Code. To the extent required by Section 409A of the Code, no
benefits shall be paid under this Plan during the Postponement Period to a
Specified Employee. If a Participant is a Specified Employee and payment of
benefits is required to be delayed for the Postponement Period under Section
409A of the Code, the accumulated amounts withheld on account of Section 409A of
the Code shall be paid in a lump sum payment within thirty (30) days after the
end of the Postponement Period and no interest or other adjustment shall be made
for the delayed payment. If the Participant dies during the Postponement Period
prior to the payment of benefits, the amounts withheld on account of Section
409A of the Code shall be paid to the Participant’s estate within sixty (60)
days after the Participant’s death.

 

This Plan is intended to meet the requirements of the “short-term deferral”
exception, the “separation pay” exception and other exceptions under Section
409A of the Code. Notwithstanding anything in the Plan to the contrary, if
required by Section 409A of the Code, payments may only be made under this Plan
upon an event and in a manner permitted by Section 409A of the Code, to the
extent applicable. For purposes of Section 409A of the Code, the right to a
series of payments under the Plan shall be treated as a right to a series of
separate payments. For purposes of the Plan, references to a “termination,”
“termination of employment,” or like terms shall mean “separation from service”
as defined under Code Section 409A, to the extent applicable. All reimbursements
and in-kind benefits provided under the Plan shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, where
applicable, the requirement that (i) any reimbursement be for expenses eligible
for reimbursement during the period of time specified in the Plan; (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits provided in any other calendar year; (iii) the reimbursement
of an eligible expense shall be made no later than the last day of the calendar
year following the year in which the expense is incurred; and (iv) the right to
reimbursement or in-kind benefit is not subject to liquidation or exchange for
another benefit. In no event may a Participant designate the year of payment for
any amounts payable under the Plan. Any tax gross up payments to be made
hereunder shall be made not later than the end of the Participant’s taxable year
next following the Participant’s taxable year in which the related taxes are

-12-



remitted to the applicable taxing authority. Notwithstanding anything in this
Plan to the contrary, any right of Honeywell to offset or otherwise reduce any
sums that may be due or become payable under the Plan to a Participant,
including by any overpayment or indebtedness of the Participant, shall be
subject to limitations imposed by Section 409A of the Code.

 

15. Miscellaneous

 

15.1 Legal Fees

 

After the Plan Administrator has determined that (i) an employee satisfies the
definition of Participant, and (ii) such Participant is entitled to benefits
under the Plan, Honeywell shall reimburse such Participant for all reasonable
legal fees and expenses incurred by the Participant after a Change in Control in
seeking to obtain or enforce the payment of benefits under this Plan if the
payment of benefits due and payable is not made within ten (10) days after
written request by the Participant. Subject to Section 14, such payments of
legal fees shall be made within thirty (30) business days after delivery of the
Participant’s written request for payment, accompanied with such evidence of
fees and expenses incurred.

 

15.2 No Waiver

 

No waiver by a Participant of any breach by Honeywell of, or of any lack of
compliance with, any condition or provision of this Plan shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. In no event shall the failure by a Participant to
assert any right under the Plan (including, but not limited to, failure to
assert the existence of conditions which would constitute an Involuntary
Termination under Section 2.15(b)) be deemed a waiver of such right or any other
right provided under the Plan, unless the Participant affirmatively elects, in
writing, to waive such right. Notwithstanding the foregoing, no waiver shall be
effective if such waiver would result in a violation of Section 409A of the
Code.

 

15.3 Coordination of Benefits

 

In the event that (a) a Participant is covered by any Other Plan, and (b) such
Participant becomes entitled to benefits under the Plan and such Other Plan,
then, subject to Section 4.3, each benefit to which the Participant is entitled
shall, subject to and consistent with the requirements of Section 409A of the
Code, contain those rights and features which combine the most favorable rights
and features of such benefit under the Plan and such Other Plan; provided,
however, that in no event shall there be any duplication of such benefit.

 

15.4 Company Policies

 

All benefits granted under the Plan shall be subject to any applicable clawback
or recoupment policies, share trading policies and other policies that may be
implemented by the Board of Directors from time to time, including such policies
set forth in Honeywell’s Corporate Governance Guidelines, as such policies may
be amended from time to time, subject to and consistent with Section 409A of the
Code.

-13-



15.5 Clawback Rights

 

Notwithstanding any other provision of this Plan to the contrary, no legal
requirement relating to recoupment or clawback by Honeywell of any amount in the
nature of compensation shall be affected by the payment of benefits hereunder,
and all such requirements shall remain in effect and shall be enforceable in
accordance with their terms.

-14-



SCHEDULE A

 

LENGTH OF SEVERANCE PAY PERIOD

 

Executive Level Employees   Severance Pay Period       Direct Report Officers  
See Officers’ Severance Plan       All Others   18 months

 

Salary Band   Severance Pay Period           4   Years of Service   Base Salary
    Less than 5   6 months     At least 5; Less than 10   9 months     At least
10; Less than 20   12 months     20 or more   15 months           3 (Exempt
Only)   Years of Service   Base Salary     Less than 10   3 months     At least
10; Less than 26   6 months     26 or more   9 months           Non-exempt  
Years of Service   Base Salary     Less than 13   3 months     At least 13; Less
than 26   6 months     26 or more   9 months

-15-